COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                          FORT WORTH

                         NOS. 2-08-182-CR
                              2-08-183-CR
                              2-08-184-CR
                              2-08-185-CR
                              2-08-186-CR
                              2-08-187-CR
                              2-08-188-CR
                              2-08-189-CR
                              2-08-190-CR
                              2-08-191-CR
                              2-08-192-CR
                              2-08-193-CR
                              2-08-194-CR
                              2-08-195-CR
                              2-08-196-CR
                              2-08-197-CR
                              2-08-198-CR
                              2-08-199-CR
                              2-08-200-CR


PHYLLIS DAWN HARVEY                             APPELLANT


                                V.


THE STATE OF TEXAS                                 STATE
                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Phyllis Dawn Harvey waived a jury and entered open pleas of

guilt to nineteen charges of robbery, eighteen of which were aggravated and all

of which were enhanced with habitual counts. She appeals her convictions and

life sentences on each charge. 2 We affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in her professional opinion, the appeals are frivolous. Counsel’s

brief and motion meet the requirements of Anders v. California by presenting

a professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). Appellant filed a pro

se brief, alleging that she received ineffective assistance of counsel and that the




      1
          … See Tex. R. App. P. 47.4.
      2
       … The nineteen life sentences are to run concurrently with each other
but consecutively to the conviction for which appellant was on parole when she
committed the offenses.

                                         2
life sentences are grossly disproportionate to the offenses. The State declined

to file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeals are frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record in each case. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the records in each case,3 counsel’s brief,

and appellant’s pro se brief. W e agree with counsel that these appeals are

wholly frivolous and without merit; we find nothing in the record that might

arguably support the appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6

(Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw




       3
       … The trial court first consolidated ten of the cases and heard evidence
on punishment in one hearing. The trial court later consolidated the remaining
nine cases for purposes of punishment. Neither the State nor appellant
presented any evidence at the second hearing; instead, the State asked the trial
court to take judicial notice of the evidence admitted during the first hearing.

                                       3
and affirm the trial court’s judgments.




                                              PER CURIAM

PANEL: LIVINGSTON, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 17, 2009




                                          4